Argued April 10, 1940.
We have read the testimony in these cases with care and agree with the learned judge of the court below, who heard the cases, that the husband, who sought a divorce a vinculo matrimonii from his wife is not entitled to a decree; and that the wife, who sought a divorce a mensa et thoro from her husband, is entitled to a decree.
No good purpose will be served by reciting the unsavory details which appear in the record. They support the respective decrees entered by the court below.
No. 159 — Decree affirmed at costs of appellant.
No. 160 — Decree affirmed at costs of appellant.